DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5 have been examined in this application. This communication is the first action on the merits.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“110” as in Figure 7. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[00145]: “inner face 132”
[00146] and [00147]: “inner face 134”
[00163] and [00164]: “inner face 134’”
The drawings are objected to because reference characters overlaying the drawings are difficult to discern (see MPEP 608.02(V)(p)(3)). Such figures at least include Figure 7, Figure 8, Figure 11, Figure 22, Figure 23, Figure 25, Figure 28, Figure 39, Figure 40, Figure 42, and Figure 43.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[00157]: the last recitation of “medical information passport” uses reference character 114, whereas it should be 114’
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thornberry et al. (US 2016/0063188 A1), hereinafter Thornberry.

Claim 1: 
Thornberry discloses:
A system for providing medical information for a pet comprising:
a pet medical information form that contains medical information about a pet;
[0023] discloses a variety of medical information about a pet, including electronic medical records (i.e., pet medical information forms).
a pet medical information passport that includes identifying and medical information about the pet;
[0020] discloses a pet device including animal data, which as in [0023] includes medical information (e.g., veterinarian notes, electronic medical records, immunization records, surgical history, medication records, medical treatment records, and identification of medical allergies, etc.) and as in [0024] includes identifying information (e.g., photos, videos, name, gender date of birth, weight, breed, genealogy, etc.) 
a pet tag worn by the pet, the pet tag including a QR code or a near field communication (NFC) device that stores emergency contact information for the pet and medical and insurance information for the pet.
[0020] discloses a pet device, such as “a tag that can be placed onto a pet collar, wherein the tag may include a unique QR-like code that can be scanned to quickly access a corresponding pet profile, which is complete with owner contact information, primary veterinarian contact information, and emergency medical records.” [0102] discloses this information can be accessed via NFC.

Claim 2: Thornberry discloses the system of claim 1, as discussed above.
Thornberry further discloses:
the NFC device on the pet tag stores emergency contact information including at least one telephone number for an emergency contact.
[0020] discloses the pet device stores owner contact information, primary veterinarian contact information, and emergency medical records, with [0102] disclosing the animal information can be accessed via NFC.

Claim 3: Thornberry discloses the system of claim 2, as discussed above.
Thornberry further discloses:
the QR code links the pet medical information passport with a computer database having electronically stored emergency treatment information for the pet assigned to the pet medical information passport.
[0020] discloses scanning the QR code provides access to the pet health information database, wherein the pet health information includes emergency treatment information (e.g., [0023] disclosing animal data including medical information such as owner’s instructions in case of acute illness or injury).

Claim 4: Thornberry discloses the system of claim 3, as discussed above.
Thornberry further discloses:
the electronically stored emergency treatment information is not password protected.
[0023] discloses “the animal data is not considered or treated as confidential.” [0102], for example, discloses “the QR code may enable a person, such as an emergency responder, to scan the card and have immediate access to the animal data” wherein the card is the mobile medical information storage device (i.e., tag).

Claim 5: Thornberry discloses the system of claim 3, as discussed above.
Thornberry further discloses:
the electronically stored emergency treatment information is selected from the group of medical records consisting of MRI images, X-ray images, lab test results, doctor's notes, pharmacy records, insurance records, government records, surgical records, and any records provided for the pet assigned to the pet medical information passport.
[0023] discloses animal data includes medical information (e.g., veterinarian notes, electronic medical records, immunization records, surgical history, medication records, medical treatment records, identification of medical allergies, insurance information etc.)





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Basom (US 2018/0098523 A1)
Discloses a smart rabies tag that provides pet information via QR code, including pet health data and owner information.
Deliou (US 2020/0275635 A1)
Discloses an NFC pet tag storing animal records, including medical and non-medical information.
Johnson (US 9,298,756 B1)
Discloses and RFID microchip implanted in an animal, wherein the microchip stores animal information, such as veterinary records and health data.
Lewis et al. (US 2003/0229452 A1)
Discloses a card, which can also take the form of a tag to be worn by an animal, storing animal information, owner information, health information, etc.
Mize (US 2003/0204417 A1)
Discloses a card and/or tag to be worn by a pet that contains pet health and identification information.
Rossi (US 2016/0232416 A1)
Discloses a medallion containing a QR code which provides access to medical and contact information.
Walton, III (US 2016/0042126 A1)
Discloses a card including a QR code providing access to personal and medical information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626